Citation Nr: 1511933	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from November 1980 to February 1981.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana (RO).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  By a rating decision dated April 2003, the RO originally denied a claim of service connection for a low back disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the April 2003 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision which denied a claim of entitlement for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the April 2003 RO denial for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the claim for service connection for a low back disability; however, the merits of the claim will be addressed further in the Remand section.  Accordingly, VA's duty to notify or assist is rendered moot.

The Veteran originally submitted an application for entitlement to service connection for a low back disability in November 2002.  In an April 2003 rating decision, the RO denied the claim and notified the Veteran of the decision by a letter dated April 2003.  The Veteran did not appeal the April 2003 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In November 2008, the Veteran requested to reopen his claim for service connection for a low back disability.  A January 2010 rating decision reopened his claim and denied it on the basis that there was no evidence linking the Veteran's low back disability to his active duty service.  In May 2010, the Veteran submitted a statement in support of his claim along with lay statements from his brother-in-law.  In an August 2010 rating decision, the RO again denied the Veteran's claim on the merits, and in December 2010 the Veteran submitted a notice of disagreement.  Although the Veteran did not specify which RO decision he was appealing, the December 2010 notice of disagreement was received by the RO prior to the expiration of the appellate period of the January 2010 rating decision.  See 38 C.F.R. § 20.302 (2014).  Accordingly, the earlier January 2010 rating decision, rather than the August 2010 rating decision, is on appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the April 2003 rating decision, which denied the claim of entitlement to service connection for a low back disability, the evidence of record included: service treatment records, a questionnaire regarding the Veteran's military service, and a report of contact with the Veteran.

New evidence added to the record since the April 2003 rating decision consists of a December 2009 VA examination report and a September 2011 addendum opinion, private medical reports dated August 2009 through May 2010, lay statements from the Veteran's brother-in-law and mother, statements from the Veteran, and a transcript of the Veteran's video hearing before the Board.

As the Board must presume the credibility of the evidence, the new evidence raises a reasonable possibility of substantiating the claim.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  This evidence constitutes new evidence as it was not previously submitted to VA agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the April 2003 final denial of the claim sought to be reopened.  Specifically, the medical evidence contains diagnoses as well as medical treatment records not previously before VA agency decision makers.  Moreover, the lay evidence provides details regarding an alleged in-service injury and back pain following separation from service, demonstrating a possible link between the Veteran's service and his low back disability.  The lack of a relationship between the disability and service was the reason for the April 2003 final denial.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received to reopen the April 2003 final denial of the Veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As addressed in greater detail in the Remand section below, further development is required before reaching a decision on the merits of the reopened claim.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability, and to that extent only, the appeal is granted.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claim.

At the Veteran's December 2009 VA examination and at his January 2013 video hearing before the Board he indicated that he was receiving Social Security Administration (SSA) disability payments for a back condition.  Additionally, at his video hearing the Veteran reported that he was receiving treatment for his back at St. Peter's Hospital in Helena, Montana.  As such, the RO must make reasonable efforts to assist the Veteran in obtaining his outstanding SSA records and identified private medical records.  See 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from SSA, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's medical records from St. Peter's Hospital in Helena, Montana.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  The RO must make at least two attempts to obtain these records unless the first attempt indicates that further attempts would be futile.  If the records are not obtained, the RO should inform the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain them, (3) that the claim will be adjudicated based on the currently available records, and (4) that if the records are later obtained, the claim may be re-adjudicated.

3.  After the above requested development and any other development deemed necessary is completed, the RO must readjudicate the issue on appeal.  If the benefit sought remains denied, the RO must furnish the Veteran and his representative a supplemental statement of the case, afford them a reasonable period to respond, and then return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


